In an action to recover damages for personal injuries, etc., plaintiffs appeals from (1) an order of the Supreme *792Court, Westchester County, dated January 9, 1978, which denied their application for a general preference, and (2) a further order of the same court, dated March 15, 1978, which denied their motion for reargument. Appeal from the order dated March 15, 1978 dismissed, without costs or disbursements. No appeal lies from an order denying reargument. Order dated January 9, 1978 reversed, without costs or disbursements, and general preference granted. In view of the conflicting medical opinions as to the permanency of the infant plaintiffs’ injuries, it was an improvident exercise of discretion to deny a preference. Hopkins, J. P., Damiani, Rabin and Shapiro, JJ., concur.